Per Curiam.

Plaintiffs have petitioned for rehearing contesting the holding that they must pay interest in order to redeem. Main reliance is upon the theory that, by the amendments made by S.L. 1931, c. 137, the legis-lature adopted the usury statute of the State of Washington, with only minor variations, and upon the further *256proposition that the State also borrowed the construction previously put upon the Washington statute. If so, Vanasse v. Esterman, 147 Wash. 300, 265 Pac. 738, decided in 1928, is clearly in point in support of the conclusion reached in our opinion. Petitioner cites the subsequent case of Trautman v. Spokane Sec. Finance Corp., 163 Wash. 585, 1 P.2d 867, and contends it is still good law in Washington in view of the treatment of that case in Goodwin Co. v. National Discount Corp., 5 Wash. 2d 521, 102 P.2d 805, cited in our opinion. However that may be, Trautman was decided after the 1931 statute took effect here.
R. G. Dodge (Been, Kai & Dodge of counsel), for the petition.
The subject matter of the petition having been fully considered by the court in its opinion, the petition is denied without argument. Wirtz, J., who dissented from the majority in the original opinion, finds no merit in the petition and joins with the majority in its denial without retreating from the position taken in the dissent.